Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/143,679 filed on 1/7/21 has a total of 21 claims pending for examination; there are 2 independent claims and 19 dependent claims, all of which are examined below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art shown in instant Patent Application Publication No. 20210248104 to Kumar et al. (hereinafter AAPA) in view of US Patent No. 10,572,438 to Mishra et al. (hereinafter Mishra).
With regards to claim 1, AAPA teaches a slave device [AAPA fig 1 element 8, fig 2 element 12 – paragraph 3] for communication with a master device [AAPA fig 1 element 2 – paragraph 3] over a serial data bus [fig 1 bus elements between elements 8 and 2], the slave device comprising: 
a serial clock input pad configured to receive a serial clock [fig 2 element 13 – paragraph 7]; 
data sampling circuitry [fig 2 elements 14, 15, 90] directly electrically connected to the serial clock input pad, and operated by the serial clock to sample output data at each edge of the serial clock, and to output the sampled output data to a digital circuit [paragraphs 7-8]; and 
driving circuitry [fig 2 element 22] configured to receive the sampled output data from the digital circuit and to output previously received sampled output data to the master device via a data output pad [fig 2 element 23 paragraphs 7-8].
AAPA teaches all of the above but is silent as to sampling at each rising and falling edge of the serial clock.
However, Mishra teaches sampling at each rising and falling edge of a clock signal [Mishra column 5 lines 28-40, column 10 lines 34-40] for the benefit of processing data at higher rates [Mishra column 5 lines 28-40, column 10 lines 34-40].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of AAPA and Mishra to have the sampling being done at each rising and falling edge of the serial clock [Mishra column 5 lines 28-40, column 10 lines 34-40] for the benefit of processing data at higher rates [Mishra column 5 lines 28-40, column 10 lines 34-40].

With regards to claim 7, AAPA teaches the slave device of claim 1, wherein the digital circuit receiving the sampled output data from the data sampling circuitry comprises a multiplexer [fig 2 element 18 - paragraphs 7-8].
With regards to claim 8, AAPA teaches the slave device of claim 1, wherein the direct electrical connection from the serial clock input pad to the data sampling circuitry is routed through core circuitry [fig 2 element labeled “CORE”], and back into an input output ring, to the data sampling circuitry [paragraphs 7-8].
With regards to claim 9, AAPA teaches the slave device of claim 1, wherein the direct electrical connection from the serial clock input pad to the data sampling circuitry is routed solely through an input output ring [paragraphs 7-9].
With regards to claim 10, AAPA teaches the slave device of claim 1, further comprising a Schmitt trigger [fig 2 element 14] configured to receive the serial clock [fig 2 element labeled “SCK”],  and a level shifter [fig 2 element 15] configured to shift output from the Schmitt trigger from a higher voltage domain to a lower voltage domain to produce a clock signal to be routed to core circuitry [fig 2 element labeled “CORE” ][paragraphs 7-8] .
With regards to claim 11, AAPA teaches the slave device of claim 1, wherein the slave device operates according to a Serial Peripheral Interface (SPI) standard [paragraphs 3-8].
Allowable Subject Matter
Claims 2-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-21 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, the prior art of record alone or in combination fails to teach or fairly suggest a second Schmitt trigger configured to selectively generate a second clock pulse in response to a falling edge of the serial clock; and a second flip flop clocked by the second clock pulse from the second Schmitt trigger and configured to receive the output data; wherein outputs of the first and second flip flops are coupled at a node to produce the sampled output data to be output to the digital circuit, in combination with the other limitations found in the claim.
With regards to claims 3-6, due to their direct or indirect dependence from claim 2, they include allowable subject matter for at least the same reasons.
With regards to claim 12, , the prior art of record alone or in combination fails to teach or fairly suggest wherein the data sampling circuitry comprises: a first clock pulse generator configured to selectively generate a first clock pulse in response to a rising edge of the serial clock; a first storage element clocked by the first clock pulse from the first clock pulse generator and configured to receive the output data; a second clock pulse generator configured to selectively generate a second clock pulse in response to a falling edge of the serial clock; and a second storage element clocked by the second clock pulse from the second clock pulse generator and configured to receive the output data; wherein outputs of the first and second storage elements are coupled at a node to produce the sampled output data to be output to the digital circuit, in combination with the other limitations found in the claim.
With regards to claims 13-14, due to their direct or indirect dependence from claim 13, they include allowable subject matter for at least the same reasons.

With regards to claim 15, the prior art of record alone or in combination fails to teach or fairly suggest a second Schmitt trigger directly electrically connected to the SCK pad to receive the serial clock and generate a second clock in response to a falling edge of the serial clock; a second flip flop receiving output data and being clocked by the second clock to output a bit of data to the data node, in combination with the other limitations found in the claim.
With regards to claims 16-21, due to their direct or indirect dependence from claim 15, they include allowable subject matter for at least the same reasons.
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot in view of the new grounds of rejection presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181